DETAILED ACTION
Claims 1, 3-18 and 21-24 are presented for examination.
	Applicant’s Amendment filed February 26, 2021 has been entered into the present application. 
	Claims 1, 3-18 and 21-24 are pending. Claims 22-24 are newly added. Claim 20 is cancelled. Claims 1, 11 and 18 are amended. 
Applicant’s arguments, filed February 26, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of the Objections/Rejections of the October 27, 2020 Office Action
	In reply to the objection to claim 1 as set forth at p.3 of the October 27, 2020 non-final Office Action, Applicant now amends claim 1 – as well as claims 11 and 18 – to define the acronym “MIC” as “Minimum Inhibitory Concentration”, thereby obviating the grounds for objection. Accordingly, the objection is now withdrawn.
	In reply to the rejection of claims 1, 3-18 and 20-21 under 35 U.S.C. §112(a) (pre-AIA  first paragraph) under the written description requirement as set forth at p.3-8 of the October 27, 2020 non-final Office Action, Applicant now amends claims 1, 11 and 18 to recite that the antibacterial benzoic acid ester has “a carbon chain including a length of two to five”, a single hydroxyl group on the carbon chain that is not located at the terminal position of the carbon chain, a cLogP value of between 0.67 and 4.0 and a Minimum Inhibitory Concentration (MIC) efficacy level of less than 1.0% according to the MIC test against Aspergillus brasiliensis, thereby obviating the specific grounds for rejection. Accordingly, the rejection is now withdrawn. 
	In reply to the rejections of claims 1, 3-18 and 20-21 under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth at p.8-11 of the October 27, 2020 non-final Office Action, Applicant now amends Aspergillus brasiliensis, thereby obviating the specific grounds for rejection. Accordingly, the rejections are now withdrawn. 

Objection to the Claims (New Grounds of Objection)
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 3-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
Aspergillus brasiliensis (claims 1, 11, 18). 
At p.5 of the Remarks filed February 26, 2021, Applicant states that “[s]upport for the amendments to independent claims 1, 11, and 18 is found in Applicant’s original specification”, further citing generally to p.3 and 6-11 of the as-filed specification in support. 
At p.2 of the as-filed specification, Applicant provides various structural descriptions of his claimed benzoic acid ester “antibacterial agent” (“[t]he antibacterial agent can include a benzoic acid ester with a carbon chain having a length of two to ten”, p.2, para.3; “[t]he benzoic acid ester can further include a hydroxyl group on the carbon chain”, p.2, para.3; “[t]he benzoic acid ester can have a carbon chain and a terminal hydroxyl group on the carbon chain”, p.2, para.4). 
Such structural descriptions of the claimed benzoic acid ester “antibacterial agent” are reiterated at p.5, para.3 of the as-filed specification, where Applicant states that “the benzoic acid esters can include a carbon chain”, “the benzoic acid esters can include a hydroxyl group (OH) on the carbon chain”, or “the hydroxyl group can be in a terminal position on the carbon chain”. 
Applicant also states that “[t]he benzoic acid ester can include a MIC efficacy level of less than 1.0% according to the Minimum Inhibitory Concentration Test against at least one of Staphylococcus aureus, Escherichia coli, Burkholderia cepacia, Pseudomonas aeruginosa, Candida albicans, and Aspergillus brasiliensis” (p.2, para.5). 
At p.10, para.1 of the as-filed specification, Applicant states that “[i]n a preferred embodiment, the cLogP value of the benzoic acid ester can be greater than about 0.66. More preferably, the cLogP value of a benzoic acid ester can be between about 0.67 and about 4.0. Even more preferably, the cLogP value of a benzoic acid ester is between about 0.75 and about 3.0, and still more preferably, between about 1.0 and about 2.0.”
Aspergillus brasiliensis of <1.0% (0.0588%), which is the compound benzoic acid 2-hydroxybutyl ester. 
The originally filed disclosure and claims fails to provide adequate written support for the newly amended “antibacterial agent” to comprise a benzoic acid ester with a carbon chain including a length of two to five1, which further comprises a single hydroxyl group on the carbon chain that is not located at the terminal position of the carbon chain, and further wherein the benzoic acid ester has (i) a cLogP of  between 0.67 and 4.0, and (ii) a MIC efficacy level of <1.0% according to the Minimum Inhibitory Concentration Test against Aspergillus brasiliensis (claim 1). At best, Applicant’s as-filed specification appears to describe the antibacterial agent as a benzoic acid ester with a carbon chain having a length of two to ten that further contains a hydroxyl group on the carbon chain (which may be located at the terminal position of the carbon chain2), and further suggests that the benzoic acid ester exhibit a MIC efficacy level of <1.0% according to the Minimum Inhibitory Concentration Test against at least one of Staphylococcus aureus, Escherichia coli, Burkholderia cepacia, Pseudomonas aeruginosa, Candida albicans, and Aspergillus brasiliensis, or that the benzoic acid ester exhibit a cLogP between about 0.67 and about 4.0. Such disclosure, however, does not provide adequate written support to now claim that the benzoic acid ester has a carbon chain that “includes” a carbon chain of 2-5 (and, thus, may be of length >2-5 carbons) and also exhibits each of the additional features of (i) a single hydroxyl group on the Aspergillus brasiliensis. This concept, then, newly introduced into claim 1 constitutes a broadening of the subject matter originally disclosed and claimed that is unsupported by the as-filed specification and claims. 
Applicant’s as-filed specification appears to exemplify a single compound – benzoic acid 2-hydroxybutyl ester – that satisfies each of these newly amended structural and functional features – specifically, a benzoic acid ester with a carbon chain of four carbons in length, which contains a hydroxyl group on the carbon chain located at the 2-position and not at the terminal position, which exhibits a cLogP value of 2.23, and a MIC efficacy level against Aspergillus brasiliensis of 0.0588% (Table 4, p.9-10). The description of this single compound, however, fails to provide adequate written support to now claim any benzoic acid ester containing a carbon chain including a length of 2-5, which contains a single hydroxyl group on the carbon chain and does not include a hydroxyl group at the terminal position of the carbon chain, and further exhibits a cLogP of between 0.67 and 4.0, and MIC of any value <1.0% against Aspergillus brasiliensis. 
As claims 3-10 depend from independent claim 1 and propagate the new matter circumscribed by instant claim 1, they must also be rejected on the same grounds. 
Similar rationale as applied to claim 1 also applies to independent claims 11 and 18, which are directed to substantially identical “antibacterial agents”. 
As claims 12-17 depend from independent claim 11 and propagate the new matter circumscribed by instant claim 11, they must also be rejected on the same grounds. 
As claims 20-21 depend from independent claim 18 and propagate the new matter circumscribed by instant claim 18, they must also be rejected on the same grounds. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1, 3-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, Applicant recites “an antibacterial agent”, which is defined as a benzoic acid ester having a carbon chain including a length of two to five, wherein the ester has the additional structural features of (i) a single hydroxyl group on the carbon chain, and (ii) a terminal position on the carbon chain, in which the terminal position does not include the hydroxyl group, as well as the functional features of (i) a cLogP value of between 0.67 and 4.0, and (ii) a MIC efficacy level of <1.0% against Aspergillus brasiliensis. The “antibacterial agent” as defined in claim 1 as having the recited structural features and the recited functional features renders the claim indefinite because it is unclear what compounds exhibit both the recited structural features and the recited functional features and are, therefore, included within the objective boundaries of the claim (and, conversely, those compounds that meet the recited structural features, but not the recited functional features, and are, thus, excluded from the objective boundaries of the claim). 
Aspergillus brasiliensis – the compound benzoic acid 2-hydroxybutyl ester (Table 4, p.9-10). It is unclear, however, whether any other compound circumscribed by the structural stipulations of the claim also satisfies the recited functional stipulations of cLogP and MIC efficacy against Aspergillus brasiliensis. As a result, one of ordinary skill in the art would not have been reasonably apprised of the objective boundaries of the claimed “antibacterial agent”, as it is unclear if the recited “antibacterial agent” (i) is intended to be limited exclusively to the described benzoic acid 2-hydroxybutyl ester compound (see, e.g., Table 4, p.9-10) (in which case it would be unclear in what manner newly added claims 22-24 would further limit the subject matter of their respective parent claims), or (ii) circumscribes the benzoic acid 2-hydroxybutyl ester compound disclosed in the as-filed specification, as well as other unidentified benzoic acid ester compounds that meet the structural and functional characteristics instantly claimed. If Applicant intends for the latter interpretation of the claim, then Applicant should note that the claim is additionally indefinite for failing to clearly and precisely identify those other benzoic acid ester antibacterial agents that satisfy both the recited structural and functional features and are, thus, embraced by the claim. Clarification is required. 
As instant claims 11 and 18 recite substantially similar language to that of claim 1 with regard to the “antibacterial agent”, the reasoning provided above regarding the indefiniteness of the “antibacterial agent” applies equally to claims 11 and 18, and is herein incorporated by reference. 
Similar rationale applies also to the subject matter of instant claim 9, which further stipulates that the benzoic acid ester antibacterial agent exhibits the additional property of “a MIC efficacy level of less than 1.0% against at least one of Staphylococcus aureus, Escherichia coli, Burkholderia cepacia, Pseudomonas aeruginosa, and Candida albicans”, in addition to the structural and functional stipulations of instant claim 1. Applicant should note that the species of benzoic acid 2-hydroxybutyl ester, which is disclosed in the as-filed specification as meeting the structural and functional elements of instant claim 1, 3. It remains, unclear, however, whether any of the other benzoic acid ester antibacterial agents of the structure provided for in claim 1 exhibit both the functional properties of claim 1 and the functional properties of claim 9. As a result, instant claim 9 is also indefinite for failing to clearly define the objective boundaries of those “antibacterial agents” that are included (or excluded) from the claim as presented. Clarification is required. 
As instant claim 21 recites substantially similar language to that of claim 9 with regard to the “antibacterial agent”, the reasoning provided above regarding the indefiniteness of the “antibacterial agent” applies equally to claim 21, and is herein incorporated by reference. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

3.	Claims 1, 3-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “a benzoic acid ester with a carbon chain including a length of two to five”, which renders the claim indefinite because it is unclear if the phrase “including a length of two to five” limits the carbon chain to 2-5 carbon atoms, or includes – as a minimum part of a longer carbon chain – 2-5 carbon atoms. As a result, it is unclear what carbon chain length is actually embraced within the objective boundaries of the claim. Similar ambiguity exists also in claims 11 and 18, which each recite substantially similar claim language. Clarification is required. 
As claims 3-10, 12-17 and 21 do not remedy these points of ambiguity in claims 1, 11 and 18, they must also be rejected on the same grounds applied thereto.


Conclusion
Rejection of claims 1, 3-18 and 21 is proper.
Claims 22-24 are objected to for depending from a rejected base claim. 
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 18, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should note that the phrase “including a length of two to five” is not explicitly limited to 2-5 carbon atoms, as the term “includes” implies that the recited length constitutes a smaller part of a larger whole, i.e., that the carbon chain may be of any length, as long as there are at minimum 2-5 carbons (see infra, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)” for further explanation).
        
        2 Applicant’s positive recitation that the hydroxyl group may be located at the “terminal position” of the carbon chain appears to provide adequate suggestion that the hydroxyl group of the carbon chain may also be excluded from appearing at this “terminal position” of the carbon chain. MPEP §2173.05(i) (“[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims … In describing alternative features, the application need not articulate advantages or disadvantages of each feature in order to later exclude the alternative feature”).
        3 Applicant should note that, if instant claim 1 is, in fact, limited to the single species of benzoic acid 2-hydroxybutyl ester (which is not clear), then it would be additionally unclear in what manner instant claim 9 is intended to further limit the scope of parent claim 1, as benzoic acid 2-hydroxybutyl ester satisfies all of the functional features of both claims 1 and 9. Accordingly, claim 9 would not add any further limitations on the benzoic acid ester (in this case, benzoic acid 2-hydroxybutyl ester) that are not already present in claim 1.